Citation Nr: 0528696	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  98-05 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand and 
wrist disability, to include bilateral carpal tunnel 
syndrome, the "popping of bones" and joints, and pain of 
the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
service connection for a bilateral disability of the hands 
and wrists.  The veteran subsequently initiated and perfected 
an appeal of this decision.  In June 2004, he testified 
before a decision review officer at the RO.  

The veteran's claim was initially presented to the Board in 
April 2005, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.  

2.  There is no competent medical evidence linking the 
veteran's claimed disability of the hands and/or wrists to 
service.  


CONCLUSION OF LAW

The veteran's claimed bilateral hand and wrist disability, to 
include bilateral carpal tunnel syndrome, the "popping of 
bones" and joints, and pain of the hands were neither 
incurred, or aggravated, in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letter issued in June 2005; and the 
rating decisions, statement of the case (SOC), supplemental 
statements of the case (SSOCs), and the Board's April 2005 
remand order issued since 1996 to the present.  In addition, 
these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the VA medical centers in Tampa and Orlando, Florida, 
Dublin, Georgia, and San Juan, Porta Rica, where he has 
received treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claim, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in July 1996) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial July 1996 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran seeks service connection for a disability of the 
bilateral wrists and hands.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005).  

In its April 2005 remand order, the Board requested a VA 
medical examination be afforded the veteran in order to 
determine his current disability, if any, of the hands and 
wrists, and the etiology of any such disability.  On VA 
examination in July 2005, the veteran reported chronic pain 
of the hands and wrists which began during military service.  
The examiner, a VA medical doctor, reviewed the veteran's 
claims file in conjunction with the examination.  He noted 
that the veteran had previously been diagnosed with bilateral 
carpal tunnel syndrome in the 2001 and had been treated with 
wrist splints; nevertheless, based on his current symptoms, 
the examiner found no evidence that carpal tunnel syndrome 
were currently present.  Thus, carpal tunnel syndrome was 
ruled out as a diagnosis.  The examiner also noted that while 
"very mild" degenerative changes had been noted on prior x-
rays, these x-rays "could easily be read as [. . .] no 
degenerative changes."  Any such changes were "quite 
likely" consistent with the veteran's age.  In conclusion, 
the examiner's final impression was of bilateral wrist pain 
of unknown etiology, without any radiographic changes.  

Based on this examination report, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for a bilateral wrist/hand disability.  
Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has noted 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Id.  On VA 
examination in July 2005, the examiner, a medical doctor, 
stated that a current diagnosis of carpal tunnel syndrome, or 
any other disability of the hands and/or wrists, was not 
warranted.  The examiner noted the veteran's prior diagnosis 
of carpal tunnel syndrome rendered in July 2001, but 
concluded that his treatment for that disability, including 
the use of bilateral wrist splints, had resolved the 
disorder.  The examiner also noted that while degenerative 
changes of the hands and wrist had previously been diagnosed, 
such changes were "very mild" and could also be read as 
"no degenerative changes."  Ultimately, the examiner's 
final impression was of bilateral wrist pain of unknown 
etiology, without any radiographic changes.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom, Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran himself alleges that he has a current disability 
of the hands and wrists which began during military service.  
The Board has considered the veteran's oral and written 
assertions, and while lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Hence, the veteran's assertions, 
in and of themselves, are insufficient to warrant the grant 
of service connection.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral disability of 
the veteran's wrists and/or hands, as such a current 
disability has not been demonstrated.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hand and wrist disability, 
to include bilateral carpal tunnel syndrome, the "popping of 
bones" and joints, and pain of the hands, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


